Judgment, Supreme Court, New York County (Paula J. Omansky, J.), entered July 11, 2003, which denied petitioner’s application to annul respondent Police Department’s denial of petitioner’s application to renew a rifle/shotgun permit, and dismissed the petition, unanimously affirmed, without costs.
While the standards for granting a rifle/shotgun permit (38 RCNY 3-03) are less stringent than those for granting a pistol permit in that they do not include the catchall “good cause” requirement of Penal Law § 400.00 (1) (g) (see Matter of Nash v Police Dept., 271 AD2d 384, 385 [2000]), they are stringent enough to warrant denying petitioner’s application on the basis of his five arrests over 30 years, at least four of which involved firearms possession and one of which he failed to include in his application. We have considered petitioner’s various arguments, including that the charges on four of the arrests, including the last preceding the instant renewal application, were dismissed, and that the first four arrests did not prevent him from obtaining previous rifle/shotgun permits, and find them unavailing (see Nash, supra). Concur—Williams, J.P., Marlow, Gonzalez, Sweeny and Catterson, JJ.